 In the Matter of L. FATATO, INC., EMPLOYERandBEERDRIVERS LOCALUNION 24, INTERNATIONAL UNION OF UNITED BREWERY, FLOUR,CEREAL, SOFT DRINK AND DISTILLERY WORKERS' OF AMERICA, CIO,PETITIONERCase No. 2-RC-1175.-Decided December 9, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before I. L. Broadwin,hearing officer.The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersHouston and Gray].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Employer, the Petitioner,. and Local 812, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen & Helpers ofAmerica, AFL, the Intervenor herein, agree that drivers and helpersat the Employer's Brooklyn, New York, wholesale beer distributionestablishment, excluding salesmen and supervisors, constitute an ap-propriate unit.The parties disagree as to the unit placement of em-ployees classified by the Employer as drivers-loaders-salesmen,whom the Employer and the Intervenor would include and the Peti-tioner would exclude.''The Petitioner seeks also to include loaders and mechanics in the unit.Because nopersons are presently employed in these work categories, we shall make no findings respect-ing their unit placement at this time.ST NLRB No. 73.546 L. FATATO, INC.547The Employer's establishment consists of a one-story building, hous-ing an office and a warehouse and garage.The Employer's regularemployees include the following employee classifications: six driversand two helpers, four drivers-loaders-salesmen, and six salesmen.Drivers-loaders-salesmen spend a portion of their working timeloading . and distributing beer in the Employer's trucks, for whichthey receive a basic wage comparable to that of drivers and sales-men.Drivers spend all of their time loading and driving and receivea commission based on deliveries made. Salesmen devote practicallyall their time to selling activities on commission.Drivers-loaders-salesmen, like drivers, may perform some maintenance work for theEmployer; salesmen perform little or no maintenance work.Drivers-loaders-salesmen possess solicitor's permits, issued by the New YorkState Liquor Authority, and attend bi-monthly meetings for sales-men at the Employer's establishment.The record indicates that atleast 2 of the 4 drivers-loaders-salesmen handle an average of 200customers each per week, as compared with 350 to 450 customers perweek serviced by each salesman; that during 1948 they spent 60 to 85percent of their working time in selling activities; and that, duringthe 2 sample months of February and August 1949, 1 of these employeesmade no delivery trips, while the other made 6 delivery trips, at least2 of which were in response to emergency calls by customers.We areof the opinion that drivers-loaders-salesmen, unlike drivers and help-ers, are primarily interested in soliciting customers and that theiremployment interests are more akin to those ofsalesmen,who theparties agree should be excluded from the unit.We shall thereforeexclude drivers-loaders-salesmen from the unit for drivers and helpersherein found appropriate.2We find that all drivers and helpers at the Employer's Brooklyn,New York, wholesale beer distribution establishment, excludingdrivers-loaders-salesmen, salesmen, and supervisors, constitute a unitappropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.5.From early April to the end of June 1949, a brewery strikeoccurred in New York City, as a result of which the Employer's volumeof business increased approximately 800 percent.During the strike,the Employer hired 25 to 30 part-time and temporary employees.Although it reduced this number following the strike, it listed, at the2 bfcArdle&Casaeza Trucking Co., Inc.,86NLRB 903;cf.Rockford Coca-ColaBottlingCo., 81 NLRIl 579.Vincent Fatato, vice president, Thomas Fatato, treasurer, and F. Arnone, secretary, arestockholders of the Employer.Vincent Fatato works as a salesman and Thomas Fatatoand E..Arnone work as driver-loader-salesmen.As salesmen and driver-loader-salesmen,they axe deemed excluded from the unit.877359-50-vol. 87-36 ,548DECISIONS OF NATIONAL LABOR RELATIONS BOARDtime of the hearing, 2i/2 months after the strike, 4 to 14 part-timeand temporary employees.The Petitioner contends that, because the part-time and temporaryemployees were hired by the Employer to cope with, the emergencyincrease in its volume of business, they will in all probability soon bedischarged, and their employment interests are, therefore, too tem-porary and insubstantial to entitle them to vote in the election.Part-time and temporary employees, like drivers, spend their time driving,loading, and performing maintenance work; they do no selling.Part-time employees report for work each clay, and work 2 to 5 hoursfor 3 to 5 days a week. Temporary employees report for work whencalled by the Employer; they work at least 1 to 2 full days each weekand average 10 to 15 days of work per month. Part-time and tempo-rary employees are paid by the hour at a rate approximately two-thirds of that paid to the drivers.The Employer recalls the sameemployees for work, whenever possible.Under the circumstances, webelieve that part-time and temporary employees have substantial inter-ests in the working conditions at the Employer's establishment andthat their employment is not definitely terminable within the foresee-able future.We therefore find that part-time and temporary em-ployees are eligible to vote in the election directed herein.3DIRECTION OF ELECTION 4As part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, an election by secretballot shall be conducted as early as possible, but not later than 30 daysfrom the date of this Direction, under the direction and supervision ofthe Regional Director for the Region in which this case was heard, andsubject to Sections 203.61 and 203.62 of National Labor RelationsBoard Rules and Regulations, among the employees in the unit foundappropriate in paragraph numbered 4, above, who were employedduring the pay-roll period immediately preceding the date of thisDirection of Election, including part-time and temporary employees,and employees who did not work during said pay-roll period becausethey were ill or on vacation or temporarily laid off, but excluding thoseemployees who have since quit or been discharged for cause and havenot been rehired or reinstated prior to the date of the election, andalso excluding employees on strike who are not entitled to reinstate-3Providence Public Market Company,79 NLRB 1482.4Any participant in the election directed herein may,upon its prompt request to, andapproval thereof by,the Regional Director,have its name removed from the ballot. L.FAT'ATO, INC.549meat, to determine whether they desire to be represented, for the pur-poses of collective bargaining, by Beer Drivers Local Union 24, Inter-national Union of United Brewery, Flour, Cereal, Soft Drink andDistilleryWorkers of America, CIO, or by Local 812, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen & Helpers ofAmerica, AFL, or by neither.